Citation Nr: 1207168	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine and the thoracic spine (cervical and thoracic spine disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2009 and January 2011, the Board remanded the claim for further evidentiary development.


FINDING OF FACT

The Veteran has degenerative disc disease of the cervical and thoracic spine that is likely attributable to his active military service.


CONCLUSION OF LAW

The Veteran has degenerative disc disease of the cervical and thoracic spine that was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for degenerative disc disease of the cervical and thoracic spine.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

As noted in the prior remands, the Veteran claims that he currently has a cervical and thoracic spine disorder attributable to his period of active service.  Specifically, he has asserted that he injured his back during basic training.  According to the Veteran, he experienced back pain soon after his injury, and his back pain has continued until the present day.

The Veteran's service treatment records were noted to reflect that the Veteran was treated for back pain after lifting a heavy object in March 1969, and there was a diagnosis of back strain.  However, the November 1971 separation report of medical examination reflects that clinical evaluation of the spine was normal.  Therefore, in July 2009, based on post-service VA medical evidence of degenerative disc disease of the cervical and thoracic spine in June 1993, the Board remanded the claim for an examination and opinion as to the nature and etiology of the Veteran's cervical and thoracic spine disorder.

In August 2009, the Veteran underwent VA examination of the spine.  The examiner reviewed the claims file, noted the Veteran's history, and conducted a physical examination.  The diagnosis was spondylosis of the cervical spine.  The examiner stated that it would be mere speculation to try and attribute the disorder to the Veteran's military service.  The examiner noted that it is feasible that the Veteran could have had an injury and it could have initiated the arthritis and has gotten worse, but it is merely speculative.

In the January 2011 remand, the Board noted that it cannot rely on an examiner's conclusion that an etiology opinion would be speculative without an explanation by the examiner for the basis of such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, the Board remanded the claim for another examination and opinion.

On remand, the Veteran underwent additional VA examination of the spine in February 2011.  Although the Board indicated that the examination should be conducted by a "new" examiner, the Veteran was again examined by the same examiner who conducted the August 2009 examination.  The examiner again reviewed the claims file, noted the Veteran's history, and conducted a physical examination.  A diagnosis of cervical degenerative disease was provided.  It was also noted that x-rays showed degenerative disease of both the cervical and thoracic spines.  In contrast to the initial opinion, the examiner stated that he felt that it is at least as likely as not that the Veteran's cervical and thoracic spine disorder was caused by heavy lifting and/or trauma during service.

Because the same examiner conducted the February 2011 VA examination, the Veteran was afforded another VA examination by a different examiner in July 2011.  The new examiner reviewed the claims file, noted the Veteran's history, and conducted a physical examination.  The diagnosis was degenerative disease of the cervical and thoracic spine.  The examiner stated that he could not resort but to mere speculation as to whether the Veteran's disorder was due to basic training and severe running versus the natural progression of arthritic changes and degenerative disease of the spine itself.

When there are multiple medical opinions with respect to the relationship between a veteran's current disability and military service, the Board must weigh the opinions in light of the entire record.  See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that it cannot rely on the July 2011 opinion for essentially the identical reason that it could not rely on the August 2009 opinion.  The examiner did not fully explain why he would have to resort to speculation to opine on the matter.  See Jones, 23 Vet. App. at 382.

As noted previously, the VA examiner from August 2009 indicated in February 2011 that he in fact could provide an etiological opinion without resorting to mere speculation.  The examiner attributed the Veteran's current cervical and thoracic spine disorder to in-service heavy lifting and/or trauma.  Although the February 2011 opinion somewhat lacks a detailed rationale, it remains the only medical opinion that addresses the possible relationship between his current disability and military service.

In consideration of the February 2011 VA medical opinion linking the Veteran's current cervical spine and thoracic spine disorder to his military service, the documentation of treatment for in-service back pain, and the Veteran's seemingly credible statements concerning a continuity of symptoms since service, the Board finds that the Veteran has degenerative disc disease of the cervical and thoracic spine that is likely attributable to his active military service.  In view of this finding, the Board concludes that service connection is warranted for degenerative disc disease of the cervical and thoracic spine.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for degenerative disc disease of the cervical and thoracic spine is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


